DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
Claim 10 was previously cancelled by applicant. 
Claims 1-9 and 11-19 are pending in this application. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on June 10, 2021 has been entered.

35 U.S.C. § 112 Sixth Paragraph - Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: unit in claims 1-17 and 19. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-8 and 11-19 are rejected under 35 U.S.C. 103(a) as being unpatentable over Japanese Patent Publication JP2010-512173 (hereby referred to as “JP2010-512173”  , in view of Jager et al. (U Jager, Florian, and Joachim Hornegger. "Nonrigid registration of joint histograms for intensity standardization in magnetic resonance imaging." IEEE Transactions on Medical Imaging 28.1 (2008): 137-150, hereby referred to as “Jager”). JP2010-512173 was cited by applicant in IDS submitted on June 10, 2021. 

Consider Claims 1, 18 and 19. 
JP2010-512173 (hereby referred to as JP2010) teaches: 
1. An image processing apparatus, comprising: circuitry configured to: / 18. (Previously Presented) An image processing method, comprising: / 19. (Previously Presented) A medical system, comprising: (JP2010: [0001] The present invention relates generally to medical imaging, and more particularly, to medical imaging. To provide an image processing and computer aided diagnosis for a disease such as colorectal cancer using an automatic image processing system for quickly and inexpensively analyzing an image from a standard endoscope which optionally includes a 3 dimensional (3 d) reconstructed image of an organ of interest, such as a colon of a patient. The present invention will be used in real time using video data from conventional endoscopes that have already been used during inspection, such as colonoscopy, to provide immediate second opinion without significantly prolonging inspection)
19. an imaging apparatus configured to capture a medical image including a biological body motion of a subject; and an image processing apparatus that includes circuitry configured to: (JP2010: [0012] 1. System framework framework for automatic image quality assessment The present invention is a complex, multi-sensor, multi-data and multi-algorithm image processing system. The design provides a modular and open architecture constructed based on phenomenological based processing. The feature set includes the same characteristics used by the colonoscope to evaluate the disease (polyp size, pit pattern, etc.). Image-based polyp reconstruction algorithms include several steps : distortion correction, image-based modeling, 3 d data stitching, and reconstruction.)
1. estimate a blurring amount of a medical image including a biological body motion of a subject; / 18. estimating, by a circuitry of an image processing apparatus, a blurring amount of a medical image including a biological body motion of a subject; / 19. estimate a blurring amount of the medical image; (JP2010: [0023] "the medical image includes a biological movement of the subject,” and ’’the shake correcting processing portion removes a frequency component of a specific shaking that is different from a shaking frequency component based on the screen motion caused by the living motion by using a shake frequency component analysis based on the shaking amount.” Section 2.5.  image stabilization Video stabilization is a method of generating a compensated video sequence by eliminating motion of an image due to unwanted vibration or wobbling of the camera. A preferred video stabilization algorithm consists of a motion estimation (ME) block, a motion smoothing (MS) block, and a motion correction (MC) block, as shown in FIG. 10. The ME block estimates motion between frames and can be divided into a local motion estimator and an overall motion determiner.)
1. perform, based on the blurring amount, blurring correction processing so as not to remove a screen motion caused by the biological body motion; / 18. performing, based on the blurring amount, blurring correction processing so as not to remove a screen motion caused by the biological body motion; / 19. perform, based on the blurring amount, blurring correction processing so as not to remove a screen motion caused by the biological body motion; (JP2010: [0023] The shake correction processing is performed so as not to remove the screen motion caused by the biological motion. ” Section 2.5.  image stabilization A local motion estimator uses typical block-based or gradient-based methods to return high density optical flow information estimated between successive frames. Thereafter, the overall motion determination unit determines an appropriate global transform that best characterizes the motion indicated by the given optical flow information.)
1. acquire a distance-related parameter associated with a distance between the image processing apparatus and the subject; / 18. acquiring a distance-related parameter associated with a distance between the image processing apparatus and the subject; / 19. acquire a distance-related parameter associated with a distance between the image processing apparatus and the subject; (JP2010: [0023] Section 2.5.  image stabilization The overall motion parameter is sent to an MS where the motion parameters are filtered in many cases to eliminate undesired camera motion but to maintain intentional camera motion. Finally, the MC uses the filtered global transform information to warp the current frame and generate a stabilized video sequence. FIGS. 11 a and 11 b show the results of image stabilization)
JP2010-512173 does not teach: 
1. and adjust a gain of the blurring correction processing based on the distance- related parameter. / 18. and adjusting a gain of the blurring correction processing based on the distance- related parameter. / 19. and adjust a gain of the blurring correction processing based on the distance- related parameter.
Jager teaches:
An image processing apparatus, comprising: circuitry configured to: estimate a blurring amount of a medical image including a biological body motion of a subject; (Jager: page 137 abstract, The proposed method is the first approach that uses the properties of all acquired images jointly (e.g., T1- and T2-weighted images). The image properties are stored in multidimensional joint histograms. In order to normalize the probability density function (pdf) of a newly acquired data set, a non-rigid image registration is performed between a reference and the joint histogram of the acquired images. From this matching a nonparametric transformation is obtained, which describes a mapping between the corresponding intensity spaces and subsequently adapts the image properties of the newly acquired series to a given standard. As the proposed intensity standardization is based on the probability density functions of the data sets only, it is independent of spatial coherence or prior segmentations of the reference and current images.)
perform, based on the blurring amount, blurring correction processing so as not to remove a screen motion caused by the biological body motion; (Jager: page 139 section II intensity standardization For data sets being “statistically simple,” like the head region, the proposed method returns satisfactory results (see Section III). However, the following problems may arise in more complex data sets: 1) tissue classes with a small number of voxels do not have enough support to be transformed in a reliable manner; 2) if a previous bias field correction step has failed, the histograms are blurred and the statistical information of a tissue class is spread to a broad range of gray values)
and adjust a gain of the blurring correction processing based on the distance- related parameter. (Jager: page 137-138 section I The first type of variation (class I) consists of intensities of the same tissue class which differ throughout a single volume. In literature, this is called intensity inhomogeneity and is generally caused by a gain/bias field. In order to deal with this problem, a variety of algorithms have been developed in the last decade. All of these approaches are based on the assumption that the gain field is very smooth over the whole image domain, and hence, it does not include high-frequency components. Fig. 1. The distinction of both types of variations (interscan and intrascan homogeneities). Upper Row: The left image shows the original FL2D scan of a patient. The right image shows the same slice after gain field correction. Lower Row: In the left image a threshold of 580 is applied to the gain field corrected slice of the upper row. The right image shows a FL2D scan of another patient after gain field correction and thresholding with the same threshold level (580))
It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to modify the automated image processing of motion-corrected endoscopic image data from JP2010-512173 with the blurring correction algorithm taught by Jager as they are both directed towards methods and systems for medical imaging. The determination of obviousness is predicated upon the following findings: One skilled in the art would have been motivated to modify JP2010-512173 in order to use Jager’s improved blur correction algorithm. Furthermore, the prior art collectively includes each element claimed (though not all in the same reference), and one of ordinary skill in the art could have combined the elements in the manner explained above using known engineering design, interface and 


2. (Currently Amended) The combination of JP2010-512173 and Jager teaches:  The image processing apparatus according to claim 1, wherein the circuitry is further configured to: smooth the blurring amount based on accommodation of the blurring amount in a time direction; [[and]] perform blurring correction based on the smoothed blurring amount; and perform the blurring correction processing based on a first situation in which a smoothing filter is changed. (JP2010: Section 2.5.  image stabilization Video stabilization is a method of generating a compensated video sequence by eliminating motion of an image due to unwanted vibration or wobbling of the camera. A preferred video stabilization algorithm consists of a motion estimation (ME) block, a motion smoothing (MS) block, and a motion correction (MC) block, as shown in FIG. 10. The ME block estimates motion between frames and can be divided into a local motion estimator and an overall motion determiner. Jager: page 148 section Appendix The used distance measure depends on the application. The most common ones are the sum of squared differences (SSD) for mono-modal applications, the normalized cross correlation (NCC), and mutual information (MI) for multimodal problems [32]. Because the function values of the joint histograms have identical meaning, the usage of SSD is sufficient in this paper. However, the minimization of the proposed distance measures yields an ill-posed optimization problem. Further regularization terms have to be added to smooth the objective function. These so-called smoothers restrict the deformation of the current image, in general. Mostly either elastic, fluid, curvature, or diffusion approaches are utilized. Here, the deformation is not expected to change very fast, thus we chose a curvature based regularizer)

3. (Previously Presented) The combination of JP2010-512173 and Jager teaches: The image processing apparatus according to claim 2, wherein the circuitry is further configured to perform the blurring correction processing based on a second situation in which at least one of operation is performed, an operative method of the operation, or a clinical department. (JP2010: [0023] "the medical image includes a biological movement of the subject,” and ’’the shake correcting processing portion removes a frequency component of a specific shaking that is different from a shaking frequency component based on the screen motion caused by the living motion by using a shake frequency component analysis based on the shaking amount.” Section 2.5.  image stabilization Video stabilization is a method of generating a compensated video sequence by eliminating motion of an image due to unwanted vibration or wobbling of the camera. A preferred video stabilization algorithm consists of a motion estimation (ME) block, a motion smoothing (MS) block, and a motion correction (MC) block, as shown in FIG. 10. The ME block estimates motion between frames and can be divided into a local motion estimator and an overall motion determiner. Jager: page 139 section II intensity standardization For data sets being “statistically simple,” like the head region, the proposed method returns satisfactory results (see Section III). However, the following problems may arise in more complex data sets: 1) tissue classes with a small number of voxels do not have enough support to be transformed in a reliable manner; 2) if a previous bias field correction step has failed, the histograms are blurred and the statistical information of a tissue class is spread to a broad range of gray values)

4. (Previously Presented) The combination of JP2010-512173 and Jager teaches: The image processing apparatus according to claim 2, wherein the circuitry is further configured to perform the blurring correction processing based on a user instruction. (JP2010: [0023] "the medical image includes a biological movement of the subject,” and ’’the shake correcting processing portion removes a frequency component of a specific shaking that is different from a shaking frequency component based on the screen motion caused by the living motion by using a shake frequency component analysis based on the shaking amount.” Section 2.5.  image stabilization Video stabilization is a method of generating a compensated video sequence by eliminating motion of an image due to unwanted vibration or wobbling of the camera. A preferred video stabilization algorithm consists of a motion estimation (ME) block, a motion smoothing (MS) block, and a motion correction (MC) block, as shown in FIG. 10. The ME block estimates motion between frames and can be divided into a local motion estimator and an overall motion determiner. Jager: page 139 section II intensity standardization For data sets being “statistically simple,” like the head region, the proposed method returns satisfactory results (see Section III). However, the following problems may arise in more complex data sets: 1) tissue classes with a small number of voxels do not have enough support to be transformed in a reliable manner; 2) if a previous bias field correction step has failed, the histograms are blurred and the statistical information of a tissue class is spread to a broad range of gray values)

5. (Previously Presented) The combination of JP2010-512173 and Jager teaches:  The image processing apparatus according to claim 2, wherein the circuitry is further configured to: perform frequency analysis of the blurring amount; and perform the blurring correction  (JP2010: [0023] "the medical image includes a biological movement of the subject,” and ’’the shake correcting processing portion removes a frequency component of a specific shaking that is different from a shaking frequency component based on the screen motion caused by the living motion by using a shake frequency component analysis based on the shaking amount.” Section 2.5.  image stabilization Video stabilization is a method of generating a compensated video sequence by eliminating motion of an image due to unwanted vibration or wobbling of the camera. A preferred video stabilization algorithm consists of a motion estimation (ME) block, a motion smoothing (MS) block, and a motion correction (MC) block, as shown in FIG. 10. The ME block estimates motion between frames and can be divided into a local motion estimator and an overall motion determiner. Jager: page 139 section II intensity standardization For data sets being “statistically simple,” like the head region, the proposed method returns satisfactory results (see Section III). However, the following problems may arise in more complex data sets: 1) tissue classes with a small number of voxels do not have enough support to be transformed in a reliable manner; 2) if a previous bias field correction step has failed, the histograms are blurred and the statistical information of a tissue class is spread to a broad range of gray values)

6. (Previously Presented) The combination of JP2010-512173 and Jager teaches: The image processing apparatus according to claim 2, wherein the circuitry is further configured to: extract a color distribution of the medical image; and perform the blurring correction processing based on the color distribution. (JP2010: [0023] "the medical image includes a biological movement of the subject,” and ’’the shake correcting processing portion removes a frequency component of a specific shaking that is different from a shaking frequency component based on the screen motion caused by the living motion by using a shake frequency component analysis based on the shaking amount.” Section 2.5.  image stabilization Video stabilization is a method of generating a compensated video sequence by eliminating motion of an image due to unwanted vibration or wobbling of the camera. A preferred video stabilization algorithm consists of a motion estimation (ME) block, a motion smoothing (MS) block, and a motion correction (MC) block, as shown in FIG. 10. The ME block estimates motion between frames and can be divided into a local motion estimator and an overall motion determiner. Jager: page 139 section II intensity standardization For data sets being “statistically simple,” like the head region, the proposed method returns satisfactory results (see Section III). However, the following problems may arise in more complex data sets: 1) tissue classes with a small number of voxels do not have enough support to be transformed in a reliable manner; 2) if a previous bias field correction step has failed, the histograms are blurred and the statistical information of a tissue class is spread to a broad range of gray values)

7. (Previously Presented) The combination of JP2010-512173 and Jager teaches: The image processing apparatus according to claim 2, wherein the circuitry is further configured to: extract a spatial frequency distribution of the medical image; and perform the blurring correction processing based on the spatial frequency distribution. (JP2010: [0023] "the medical image includes a biological movement of the subject,” and ’’the shake correcting processing portion removes a frequency component of a specific shaking that is different from a shaking frequency component based on the screen motion caused by the living motion by using a shake frequency component analysis based on the shaking amount.” Section 2.5.  image stabilization Video stabilization is a method of generating a compensated video sequence by eliminating motion of an image due to unwanted vibration or wobbling of the camera. A preferred video stabilization algorithm consists of a motion estimation (ME) block, a motion smoothing (MS) block, and a motion correction (MC) block, as shown in FIG. 10. The ME block estimates motion between frames and can be divided into a local motion estimator and an overall motion determiner. Jager: page 139 section II intensity standardization For data sets being “statistically simple,” like the head region, the proposed method returns satisfactory results (see Section III). However, the following problems may arise in more complex data sets: 1) tissue classes with a small number of voxels do not have enough support to be transformed in a reliable manner; 2) if a previous bias field correction step has failed, the histograms are blurred and the statistical information of a tissue class is spread to a broad range of gray values)

8. (Previously Presented) The combination of JP2010-512173 and Jager teaches: The image processing apparatus according to claim 2, wherein the circuitry is further configured to: detect a mask diameter of the medical image; and perform the blurring correction processing based on the mask diameter.(Jager: E. Standardization of Whole Body Data Sets 1) Data Sets: All data sets were acquired on a Siemens Avanto 1.5 T whole body MRI scanner. The TIRM images had a resolution of (each block) with an isotropic in-plane resolution of 0.98 mm and 5.5 mm slice thickness and ms and the FL2D images had a resolution of (each block) with an isotropic in-plane resolution of 0.98 mm and 5.5 mm slice thickness and and ms. The size of the composed whole body images was for both protocols. Only the composed volumes were used for the experiments. All images were acquired in clinical routine, thus, including pathologies. In total nine whole body MRI data sets were used for evaluation. Two of these were from the same patient, acquired with a time delay of six months. In order to reduce the effects of intensity inhomogeneities homomorphic unsharp masking was employed.)

11. (Previously Presented) The combination of JP2010-512173 and Jager teaches: The image processing apparatus according to claim 1, wherein the circuitry is further configured to increase the gain based on an increase of the distance to the subject. (JP2010: Section 2.5.  image stabilization Video stabilization is a method of generating a compensated video sequence by eliminating motion of an image due to unwanted vibration or wobbling of the camera. A preferred video stabilization algorithm consists of a motion estimation (ME) block, a motion smoothing (MS) block, and a motion correction (MC) block, as shown in FIG. 10. The ME block estimates motion between frames and can be divided into a local motion estimator and an overall motion determiner. Jager: page 148 section Appendix The used distance measure depends on the application. The most common ones are the sum of squared differences (SSD) for mono-modal applications, the normalized cross correlation (NCC), and mutual information (MI) for multimodal problems [32]. Because the function values of the joint histograms have identical meaning, the usage of SSD is sufficient in this paper. However, the minimization of the proposed distance measures yields an ill-posed optimization problem. Further regularization terms have to be added to smooth the objective function. These so-called smoothers restrict the deformation of the current image, in general. Mostly either elastic, fluid, curvature, or diffusion approaches are utilized. Here, the deformation is not expected to change very fast, thus we chose a curvature based regularizer)

12. (Previously Presented) The combination of JP2010-512173 and Jager teaches: The image processing apparatus according to claim 1, wherein the distance-related parameter is at least one of focus lens position information, a spatial frequency of the subject, disparity in a stereo image, or a zoom magnification. (JP2010: [0023] "the medical image includes a biological movement of the subject,” and ’’the shake correcting processing portion removes a frequency component of a specific shaking that is different from a shaking frequency component based on the screen motion caused by the living motion by using a shake frequency component analysis based on the shaking amount.” Section 2.5.  image stabilization Video stabilization is a method of generating a compensated video sequence by eliminating motion of an image due to unwanted vibration or wobbling of the camera. A preferred video stabilization algorithm consists of a motion estimation (ME) block, a motion smoothing (MS) block, and a motion correction (MC) block, as shown in FIG. 10. The ME block estimates motion between frames and can be divided into a local motion estimator and an overall motion determiner. Jager: page 137-138 section I The first type of variation (class I) consists of intensities of the same tissue class which differ throughout a single volume. In literature, this is called intensity inhomogeneity and is generally caused by a gain/bias field. In order to deal with this problem, a variety of algorithms have been developed in the last decade. All of these approaches are based on the assumption that the gain field is very smooth over the whole image domain, and hence, it does not include high-frequency components. Fig. 1.)

13. (Previously Presented) The combination of JP2010-512173 and Jager teaches: The image processing apparatus according to claim 1, wherein the circuitry is further configured to: extract a feature point from the medical image; extract a motion vector from the feature point; and estimate the blurring amount based on the motion vector.(Jager: page 141, Fig. 3. Schematic illustration of the B-spline interpolation of the transformation vectors. The example uses 􀀀 􀀀  partitions. The planes represent the magnitude of the deformation in a specific subvolume. The plot shows the relationship between the control points of the spline, the z-coordinate within the volumes and the magnitude of the translation. JP2010: Section 2.5.  image stabilization Video stabilization is a method of generating a compensated video sequence by eliminating motion of an image due to unwanted vibration or wobbling of the camera. A preferred video stabilization algorithm consists of a motion estimation (ME) block, a motion smoothing (MS) block, and a motion correction (MC) block, as shown in FIG. 10. The ME block estimates motion between frames and can be divided into a local motion estimator and an overall motion determiner.)

14. (Previously Presented) The combination of JP2010-512173 and Jager teaches: The image processing apparatus according to claim 13, wherein the circuitry is further configured to extract the feature point from a narrower range in a mask based on a decrease of a mask diameter of the medical image. .(Jager: E. Standardization of Whole Body Data Sets 1) Data Sets: All data sets were acquired on a Siemens Avanto 1.5 T whole body MRI scanner. The TIRM images had a resolution of (each block) with an isotropic in-plane resolution of 0.98 mm and 5.5 mm slice thickness and ms and the FL2D images had a resolution of (each block) with an isotropic in-plane resolution of 0.98 mm and 5.5 mm slice thickness and and ms. The size of the composed whole body images was for both protocols. Only the composed volumes were used for the experiments. All images were acquired in clinical routine, thus, including pathologies. In total nine whole body MRI data sets were used for evaluation. Two of these were from the same patient, acquired with a time delay of six months. In order to reduce the effects of intensity inhomogeneities homomorphic unsharp masking was employed.)

15. (Previously Presented) The combination of JP2010-512173 and Jager teaches: The image processing apparatus according to claim 2, wherein the medical image is one of an endoscopic image or a microscopic image. (JP2010: [0001] The present invention relates generally to medical imaging, and more particularly, to medical imaging. To provide an image processing and computer aided diagnosis for a disease such as colorectal cancer using an automatic image processing system for quickly and inexpensively analyzing an image from a standard endoscope which optionally includes a 3 dimensional (3 d) reconstructed image of an organ of interest, such as a colon of a patient. The present invention will be used in real time using video data from conventional endoscopes that have already been used during inspection, such as colonoscopy, to provide immediate second opinion without significantly prolonging inspection)

16. (Previously Presented) The combination of JP2010-512173 and Jager teaches: The image processing apparatus according to claim 15, wherein the medical image is the microscopic image, and the circuitry is further configured to generate the smoothing filter to remove blurring caused by external vibration. (JP2010: Section 2.5.  image stabilization Video stabilization is a method of generating a compensated video sequence by eliminating motion of an image due to unwanted vibration or wobbling of the camera. A preferred video stabilization algorithm consists of a motion estimation (ME) block, a motion smoothing (MS) block, and a motion correction (MC) block, as shown in FIG. 10. The ME block estimates motion between frames and can be divided into a local motion estimator and an overall motion determiner. Jager: page 148 section Appendix The used distance measure depends on the application. The most common ones are the sum of squared differences (SSD) for mono-modal applications, the normalized cross correlation (NCC), and mutual information (MI) for multimodal problems [32]. Because the function values of the joint histograms have identical meaning, the usage of SSD is sufficient in this paper. However, the minimization of the proposed distance measures yields an ill-posed optimization problem. Further regularization terms have to be added to smooth the objective function. These so-called smoothers restrict the deformation of the current image, in general. Mostly either elastic, fluid, curvature, or diffusion approaches are utilized. Here, the deformation is not expected to change very fast, thus we chose a curvature based regularizer)

17. (Previously Presented) The combination of JP2010-512173 and Jager teaches: The image processing apparatus according to claim 16, wherein the circuitry is further configured to generate the smoothing filter based on a detection value of a sensor configured to detect the external vibration. (JP2010: Section 2.5.  image stabilization Video stabilization is a method of generating a compensated video sequence by eliminating motion of an image due to unwanted vibration or wobbling of the camera. A preferred video stabilization algorithm consists of a motion estimation (ME) block, a motion smoothing (MS) block, and a motion correction (MC) block, as shown in FIG. 10. The ME block estimates motion between frames and can be divided into a local motion estimator and an overall motion determiner. Jager: page 148 section Appendix The used distance measure depends on the application. The most common ones are the sum of squared differences (SSD) for mono-modal applications, the normalized cross correlation (NCC), and mutual information (MI) for multimodal problems [32]. Because the function values of the joint histograms have identical meaning, the usage of SSD is sufficient in this paper. However, the minimization of the proposed distance measures yields an ill-posed optimization problem. Further regularization terms have to be added to smooth the objective function. These so-called smoothers restrict the deformation of the current image, in general. Mostly either elastic, fluid, curvature, or diffusion approaches are utilized. Here, the deformation is not expected to change very fast, thus we chose a curvature based regularizer)
Claim 9 is rejected under 35 U.S.C. 103(a) as being unpatentable over Japanese Patent Publication JP2010-512173 (hereby referred to as “JP2010-512173”  , in view of Jager et al. (U Jager, Florian, and Joachim Hornegger "Nonrigid registration of joint histograms for intensity standardization in magnetic resonance imaging." IEEE Transactions on Medical Imaging 28.1 (2008): 137-150, hereby referred to as “Jager”) further in view of Examiner’s Official Notice. JP2010-512173 was cited by applicant in IDS submitted on June 10, 2021. 

9. (Previously Presented) 
The combination of JP2010-512173 and Jager teaches: The image processing apparatus according to claim 2, wherein the circuitry is further configured to: detect presence or absence of use of a endoscope in operation; and perform the blurring correction processing based on the presence or absence of the use of the endocscope. (JP2010-512173 [0011]-[0012])
The combination of JP2010-512173 and Jager does not teach the detection of the presence or absence of a trocar.
Examiner takes Official Notice that it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further leverage the medical imaging algorithm to identify the detection of a trocar as it is a known surgical instrument that is often leveraged in medical imaging involving endoscopes. One of ordinary skill in the art, at the time of the invention, would have been motivated to modify the combination of JP2010-512173 and Jager to include detection of a trocar as it would be an instrument that is commonly used in endoscopic procedures and would be beneficial to detect and identify in order to improve the overall motion correction of the image data. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAHMINA ANSARI whose telephone number is 571-270-3379.  The examiner can normally be reached on IFP Flex - Monday through Friday 9 to 5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SUMATI LEFKOWITZ can be reached on 571-272-3638.  The fax phone numbers for the organization where this application or proceeding is assigned are 571-273-8300 for regular communications and 571-273-8300 for After Final communications. TC 2600’s customer service number is 571-272-2600.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is 571-272-2600.




2662
/Tahmina Ansari/

July 28, 2021
/TAHMINA N ANSARI/Primary Examiner, Art Unit 2662